           Case 2:16-cv-04447-DAE-BGM Document 353 Filed 03/22/19 Page 1 of 4




1
     WILLIAM G. MONTGOMERY
     MARICOPA COUNTY ATTORNEY
2
     BY:    ANN THOMPSON UGLIETTA (013696)
3           MAXINE S. MAK (031158)
            Deputy County Attorneys
4           uglietta@mcao.maricopa.gov
            makm@mcao.maricopa.gov
5

6
     CIVIL SERVICES DIVISION
     Security Center Building
7    222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004
8    MCAO Firm No. 00032000
     Telephone (602) 506-8541
9    Facsimile (602) 506-8567
     ca-civilmailbox@mcao.maricopa.gov
10
     MCAO Firm No. 00032000
11
     Attorneys for Maricopa County
12

13                                UNITED STATES DISTRICT COURT

14                                FOR THE DISTRICT OF ARIZONA
15

16
     Gallagher & Kennedy, PA.                              No.2:16-cv-04447-PHX-DAE

17                 Plaintiff,                             DEFENDANTS’ REQUEST FOR
                                                          SCHEDULING CONFERENCE
18   v.                                                   ITEM RE: THIRD PARTY
                                                          PRACTICE
19   City of Phoenix, et al.,
20                  Defendants.
21

22

23          In accordance with the parties’ discussion with the Court at the October 4, 2018 Status
24
     Conference as reflected in this Court’s Minute Entry of October 4, 2018, Defendants Maricopa
25
     County, Prudential Overall Supply and City of Phoenix respectfully request that the Court
26

27   include a discussion item for the upcoming Scheduling Conference relating to filing and
28
     litigation of third-party claims, cross-claims, counter-claims and other related issues.



                                                      1
          Case 2:16-cv-04447-DAE-BGM Document 353 Filed 03/22/19 Page 2 of 4




1
            Pursuant to the October 4, 2018 discussion with the Court, Defendants will defer filing of

2    such claims until after the Court has addressed related scheduling at the Status Conference.
3
     Defendants reserve and do not waive their rights to file third-party claims, cross-claims, counter-
4
     claims in this case per the Scheduling Order to be set by the Court.
5

6

7
            RESPECTFULLY SUBMITTED this 22nd day of March, 2019.
8
                                        WILLIAM G. MONTGOMERY
9
                                        MARICOPA COUNTY ATTORNEY’S OFFICE
10
                                        BY: /s/ Maxine S. Mak
11
                                           ANN THOMPSON UGLIETTA
12                                         MAXINE S. MAK
                                           Attorneys for Defendant Maricopa County
13

14                                      LEWIS ROCA ROTHGERBER
                                        CHRISTIE LLP
15

16                                      BY: /s/ Stanley B. Lutz w/permission
                                            Carla Consoli
17                                          Stanley B. Lutz
18                                          Marla Hudgens
                                            Attorneys for Defendant Prudential Overall Supply
19

20

21

22

23

24

25

26

27

28




                                                     2
          Case 2:16-cv-04447-DAE-BGM Document 353 Filed 03/22/19 Page 3 of 4




1
                                       CERTIFICATE OF SERVICE

2           I hereby certify that on March 22, 2019, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a notice
3
     of Electronic Filing to the following CM/ECF registrants in this case, and serve the document by
4    U.S Mail to the following parties who are not registered participants of the CM/ECF System:
5
     Honorable David A. Ezra
6    United States District Court
     John H. Wood, Jr. United States Courthouse
7
     655 East Cesar E. Chavez Boulevard, 3rd Floor
8    San Antonio, TX 78206
9
     Honorable Bruce G. Macdonald
10   United States District Court
     Evo A. DeConcini U.S. Courthouse
11
     405 W. Congress St., Suite 3180
12   Tucson, AZ 85701-5054
13
     Michael K. Kennedy, Esq.
14   GALLAGHER & KENNEDY
     2575 East Camelback Road
15   Phoenix, AZ 85016-9225
16   mkk@gknet.com
     Attorneys for Plaintiff – Gallagher & Kennedy, PA
17

18   Andrea J Driggs, Esq.
     Christopher David Thomas, Esq.
19   Barry Grant Stratford, Esq.
20
     Matthew Luis Rojas, Esq.
     PERKINS COIE LLP - Phoenix, AZ
21   adriggs@perkinscoie.com
22
     ethomas@perkinscoie.com
     BStratford@perkinscoie.com
23   mlrojas@perkinscoie.com
24
     Attorneys for the City of Phoenix

25   Stephen Lawrence Wetherell, Esq.
     PHOENIX CITY ATTORNEYS OFFICE
26
     CIVIL DIVISION
27   stephen.wetherell@phoenix.gov
     Attorney for the City of Phoenix
28




                                                     3
            Case 2:16-cv-04447-DAE-BGM Document 353 Filed 03/22/19 Page 4 of 4




1
     Carla A Consoli, Esq.
     Marla Jordan Hudgens, Esq.
2    Stanley B Lutz, Esq.
     LEWIS ROCA ROTHGERBER CHRISTIE LLP - Phoenix Office
3
     cconsoli@lrrc.com
4    mhudgens@lrrc.com
     sblutz@lrrc.com
5
     Attorneys for Prudential Overall Supply a California corporation
6

7
     /s/ V. Sisneros
     S:\CIVIL\CIV\Matters\RME\2016\Gallagher v. COP 16-0001\Pleadings\Request re 3P Claims.docx
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                          4
